             Case 2:19-cv-01300-RFB-NJK Document 13 Filed 10/03/19 Page 1 of 2



 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING, SELANDER, LOWNDS,
 3   WINSLETT & MOSER P.C.
     6900 N Dallas Parkway, Suite 800
 4   Plano, TX 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jberg@qslwm.com
 6   Counsel for Trans Union LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, NV 89149
10
                                IN THE UNITED STATES DISTRICT COURT
11
                                      FOR THE DISTRICT OF NEVADA
12
      DANIELLE B. NEUMAN,                                 Case No. 2:19-cv-01300-RFB-NJK
13
                                Plaintiff,
                                                          JOINT STIPULATION AND ORDER
14    v.                                                  EXTENDING DEFENDANT TRANS
15    EQUIFAX INFORMATION SERVICES                        UNION LLC’S TIME TO FILE AN
      LLC, TRANSUNION, LLC, and                           ANSWER OR OTHERWISE RESPOND
16    SHELLPOINT MORTGAGE SERVICING                       TO PLAINTIFF’S COMPLAINT (THIRD
                                                          REQUEST)
17                              Defendants.
18               Plaintiff Danielle B. Neuman (“Plaintiff”) and Defendant Trans Union LLC (“Trans
19   Union”), by and through their respective counsel, file this Third Joint Stipulation Extending
20   Defendant Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s
21   Complaint.
22               On July 29, 2019, Plaintiff filed her Complaint. The current deadline for Trans Union to
23   answer or otherwise respond to Plaintiff’s Complaint is October 3, 2019. Counsel for Trans
24   Union and Plaintiff are engaged in settlement discussions on this case and wish to extend the
25   deadline for Trans Union to respond to the Complaint until October 17, 2019. This will allow
26   the parties to continue settlement discussions without incurring additional fees and expenses.
27

28

                                                                                                       1
     4007080.1
             Case 2:19-cv-01300-RFB-NJK Document 13 Filed 10/03/19 Page 2 of 2



 1               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 2   otherwise respond to Plaintiff’s Complaint up to and including October 17, 2019. This is the

 3   second stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 4
     DATED: October 3, 2019
 5                                                 QUILLING, SELANDER, LOWNDS,
                                                   WINSLETT & MOSER P.C.
 6

 7
                                                   /s/ Jennifer Bergh
 8                                                 Jennifer Bergh
                                                   jberg@qslwm.com
 9                                                 Nevada Bar No. 14480
10                                                 6900 N Dallas Parkway, Suite 800
                                                   Plano, TX 75024
11                                                 (214) 560-5460
                                                   (214) 871-2111 Fax
12                                                 Counsel for Trans Union LLC
13                                                 HAINES & KRIEGER, LLC
14

15                                                 /s/ David H. Krieger
                                                   David H. Krieger
16                                                 dkrieger@hainesandkrieger.com
                                                   8985 S. Eastern Avenue, Suite 350
17
                                                   Henderson, NV 89123
18                                                 (702) 880-5554
                                                   (702) 383-5518 Fax
19                                                 Counsel for Plaintiff
20

21                                                 ORDER

22               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
     otherwise respond is so ORDERED AND ADJUDGED.                 NO FURTHER EXTENSIONS
23
                                                                   WILL BE GRANTED.
24   Dated October  3, 2019
           this ______ day of ______________________, 2019.

25

26                                                     UNITED STATES MAGISTRATE JUDGE

27

28

                                                                                                     2
     4007080.1
